Citation Nr: 1103099	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1972.  The Veteran also served in the Air National Guard from 
February 1994 to January 1995, and from May 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

The Veteran's tinnitus did not have its onset during service and 
is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the veteran's claim against the evidence 
unfavorable to the veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  If the favorable evidence outweighs the unfavorable 
evidence or if the favorable and unfavorable evidence are in 
relative equipoise, the Veteran's claim must be granted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010). 

In this case, the Veteran contends that he has bilateral 
tinnitus.  In a statement supplementing his notice of 
disagreement, dated April 2007, the Veteran stated that these 
symptoms were the result of being in close proximity to running 
aircraft and years on engines with after burners during service.  
While he admitted that hearing protection was issued, the Veteran 
contends that these foam plugs were inadequate to suppress the 
loud noise exposure.

Service treatment records are absent for any complaints of, or 
treatment for, tinnitus.  Reports of medical examination in 
October 1986, September 1990, October 1995, and November 2000 
indicated normal clinical evaluations of the Veteran's ears, in 
general, and of his ear drums.  Indeed, in reports of medical 
history from the Veteran himself from October 1986, September 
1990, and October 1995, the Veteran indicated that he did not 
have or had ever had ear trouble.

These service treatment records, overall, tend to show that the 
Veteran did not have tinnitus during service and provide 
probative evidence against his claim for service connection.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disability etiologically to the current 
disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
A veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a nexus 
between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain 
any indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with the 
enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable. 

In this regard, however, it is important to note that the Board 
does not dispute the fact that the Veteran was exposed to very 
loud noise during service.  The critical question is whether the 
current bilateral tinnitus was caused by this noise exposure many 
years ago.

Post-service, the Veteran underwent hearing testing in February 
2000 from a clinical audiologist, "B.B."  In her letter, B.B. 
indicated that the Veteran reported a lifetime of loud noise 
exposure.  However, at that time, the Veteran denied any 
tinnitus.  This evidence is particularly unfavorable to the 
Veteran's claim for service connection for his current tinnitus 
in light of the fact that this report was made merely 6 months 
after the Veteran last separated from military.  Indeed, while 
the Veteran did not report tinnitus in February 2000, in testing 
performed by the same clinical audiologist, B.B., in August 2003 
and August 2004, the Veteran then reported occasional ringing in 
both ears.

The Veteran underwent a VA audiology examination in October 2007.  
The examiner indicated that the Veteran had periodic, bilateral 
tinnitus.  Indeed, the Veteran stated that he did not previously 
report the ringing in his ears because it occurred periodically.  

At this juncture, the Board notes that the rating criteria 
involve the disability of recurrent tinnitus.  While the 
regulations do not define recurrent tinnitus as opposed to 
periodic tinnitus, assuming, arguendo, that the Veteran has 
tinnitus for rating purposes, the evidence of record (discussed 
throughout this decision) fails to establish that his tinnitus is 
related to his military service.

Significantly, the October 2007 examiner noted that the Veteran 
had significant occupational noise exposure but noted that 
hearing protection was "used all the time."  However, in the 
same report, the examiner noted that the Veteran occasionally 
operated saws for short periods of time with no hearing 
protection.  The examiner indicated no significant recreational 
noise exposure in the Veteran's history.

Ultimately, the examiner opined that the Veteran's periodic, 
bilateral tinnitus "is less likely than not related to military 
service noise exposure."  He explained that in 2000 (ostensibly 
referring to the February 2000 report from clinical audiologist, 
B.B.), the Veteran denied having tinnitus, which was after the 
Veteran's active duty periods.

The August 2008 examiner's medical opinion provides probative 
evidence against the Veteran's claim for service connection for 
tinnitus as it not only fails to establish the requisite nexus 
between the Veteran's current tinnitus and his military service, 
it contradicts that nexus.

The Veteran's first report of tinnitus of record is in the August 
2003 testing results from clinical audiologist, B.B.  This long 
lapse of time (approximately four years after separation from 
service) coupled with the Veteran's statements at this time are 
evidence against a finding that tinnitus had its onset during 
service or is related to his service.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).

Only the Veteran's own contention, namely, that his current 
tinnitus was due to noise exposure during active service, stands 
in favor of his claim.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is competent 
and sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contention regarding a relationship 
between his claimed disability and exposure to in-service noise 
are not statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Thus, his 
contentions are not competent medical evidence of the cause of 
this claimed disability.

Of significance, the Board notes that the Veteran is competent to 
state that he has had ringing in his ears since his discharge 
from service nearly four years ago; this is not in dispute.  
However, the positive evidence (his statements) must be weighed 
against the evidence unfavorable to his claim (the post-service 
treatment records, the October 2007 VA examination, and the 
service treatment records), all of which provide highly probative 
evidence against this claim, indicating a problem that began 
years after service with no connection to service.  Although the 
Veteran may be competent to make these assertions regarding the 
ringing in his ears, the fact that he failed to note this problem 
until years after service provides very probative evidence 
against his claim that he has had ringing in the ears for these 
many years.  

Critically, it also calls into question the Veteran's credibility 
with respect to his allegations that he has had such pathology 
since service.  The Board finds that the lack of objective 
documentation of these alleged complaints upon separation coupled 
with the lack of complaints of tinnitus for four years 
thereafter, serves to impeach the Veteran's credibility with 
respect to these recollections of experiencing ringing in his 
ears in service and since service.  In short, the contemporaneous 
in-service record showing no complaints of tinnitus, the lack of 
the reporting of post-service tinnitus pathology for many years, 
and the October 2007 VA medical opinion against the Veteran's 
claim, clearly outweigh the Veteran's recollection of events.  

While the Board acknowledges that the Veteran is currently 
service-connected for hearing loss associated with his exposure 
to loud noises in service, as noted above, the Board does not 
dispute that the Veteran has had significant in-service noise 
exposure.  However, as previously discussed, the contemporaneous 
evidence of record weighs against a finding of a relationship 
between the Veteran's current tinnitus and his military service.  
Indeed, the same examiner who provided the negative opinion 
against a nexus between the Veteran's tinnitus and service also 
provided a positive opinion between the Veteran's current hearing 
loss and his noise exposure in service.

In addition, the Veteran has argued that he is aware of other 
servicemen who are receiving benefits for similar disabilities.  
While this may be true, it is important for the Veteran to 
understand that each claim must be reviewed in its entirety while 
weighing the favorable evidence against the unfavorable evidence.  
As discussed in this decision, full consideration has been given 
to all the evidence of record pertaining to the Veteran's claim 
for service connection for bilateral tinnitus.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for tinnitus, and his 
claim must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in November 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


